Exhibit 10.38

Mimecast

 

March 7, 2018

Christina Van Houten

Dear Christina,

Mimecast is pleased to offer you the position of Chief Strategy Officer. Our
offer is contingent on a successful background check being completed and
compensation details are subject to board approval. You'd work from the
Lexington office, travel from time to time, including to our global offices. You
would report to me as part of our senior executive team.

Our offer of employment is as follows:

 

i.

Your semi-monthly salary will be $14,583.34 ($350,000.16 annualized), to be paid
on a semi-monthly basis;

 

 

ii

You will  be eligible to participate  in a  discretionary bonus plan through
which you will be eligible to receive a bonus of up to 60% of your annual
salary, pro• rated  as applicable  based on your start date,  provided  you
remain employed with the Company through the date upon which the bonuses are
awarded; this bonus is typically paid quarterly based on financial  results per
the  Executive Variable Compensation Plan, which may be subject to change;

 

 

iii.

Subject to approval by the Company's Board of Directors, you will be awarded
125,000 share options which will be issued on the first trading day of the month
following your hire date and priced as of the close of that day. Vesting for
this award will commence on the vesting commencement date stated in the Option
Agreement.  Unless otherwise specified in the schedule in the Option Agreement,
the vesting schedule shall be as follows:  25% of the Options shall be vested on
the first anniversary of the vesting commencement date and thereafter 6.25% of
the Option Shares shall vest quarterly until the Option Shares are fully vested
on the fourth anniversary of the vesting commencement date.

 

 

iv.

Also subject to approval by the Company's Board of Directors, you will be
awarded 25,000 Restricted Stock Units (RSU) which will be issued on the first
trading day of the month following your hire date. Vesting for this award will
commence on the vesting commencement date stated in the Restricted Stock Unit
Agreement. Unless otherwise specified in the schedule in Restricted Stock Unit
agreement, the vesting schedule shall be as follows:  25% of the Options shall
be vested on the anniversary of the vesting commencement date and annually
thereafter until the RSU's are fully vested on the fourth anniversary of the
vesting commencement date.

 

 

--------------------------------------------------------------------------------

Mimecast

 

 

v.

If your employment is terminated by the Company or any successor company without
cause (as defined below) or you terminate your employment for good reason (as
defined  below), then you will continue to receive your base salary, target
bonus and health and dental insurance benefits for a period of time after the
date of termination equal to 6 months, in each such case subject to your
execution and delivery of a release drafted by and satisfactory to counsel for
the Company.  "Cause" shall mean, for purposes of this letter, willful
misconduct by you relating to your duties to the Company, or willful failure by
you to perform your responsibilities to the Company as determined by the Company
in good faith.  No act or failure to act by you shall be considered willful
unless it is done, or omitted to be done, in bad faith or without a reasonable
belief by you that your actions or omissions were in the best interests of the
Company.  "Good Reason" shall mean, for purposes of this letter, the occurrence
of any of the following events without your prior written consent:  (i) a
reduction in your base salary or total target compensation of more than
5%;  (ii) a material diminution in your duties, authority or responsibilities;
(iii) a material relocation; or (iv) a material breach of this letter, including
the Agreement (as defined below);

 

 

vi.

If there is a Change In Control (as defined below) in the company, fifty percent
(50%) of any of your then unvested outstanding options (or other equity) will
immediately become vested and exercisable.  In addition, if within one (1) year
after a Change of Control your employment is terminated by the Company or any
successor company without "cause" (as defined above) or you terminate your
employment for "good reason" (as defined above), then the remainder of your
unvested options (or other equity) will become immediately vested and
exercisable. For the avoidance of doubt, "Change of Control" means the sale of
all or substantially all the stock or assets of Company through a merger,
consolidation or acquisition of the Company with, by or into another
corporation, entity or person; or any change in the ownership of more than fifty
percent (50%) of the voting capital stock of Company in one or more related
transactions. A merger or consolidation of the company means that the
shareholders of the Company hold less than 50% of the shares in the resulting
entity on completion of the transaction.

 

 

vii.

You will be eligible for Three weeks of vacation annually in addition to other
benefits available to employees for sick and holiday time which will be
pro-rated for the remainder of the fiscal year.

 

Your employment relationship with Mimecast will be 'at-will', meaning that you
are free to resign from, and Mimecast is free to terminate, your employment at
any time for any reason, with or without notice. Nothing in this offer letter
shall be construed to alter this 'at-will' employment relationship.

Your acceptance of this offer ('Offer Letter') is subject to your signature on a
'Confidentiality and Non-Disclosure (Agreement), which will be provided to you
under separate cover.  No prior promises, discussions, representations, or other
understandings relative to terms or conditions of your employment are to be
considered part of this agreement unless expressed in writing in this Offer
Letter and the Agreement.

 

--------------------------------------------------------------------------------

Mimecast

 

Mimecast reserves the right to conduct background and reference checks and your
employment is contingent on satisfactory results of those checks.  Upon
acceptance, we will provide you with the new hire paperwork and an 1-9 form,
which is required by the government to verify employment eligibility.  Noted on
the back of the 1-9 are lists of acceptable documents for this purpose. The
appropriate documents must be presented when you report to work, since we will
be unable to process your employment paperwork without them.

Christina, we are very excited to have you join our growing team and I believe
you can be extremely successful with us. If you have any questions please do not
hesitate to call me at (telephone number intentionally omitted). Otherwise,
please confirmyour acceptance of this offer of employment and start date by
email to me at pbauer@mimecast.com.

We are confident that with your background and skills, you will have an
immediate positive impact on our organization.

 

Sincerely,

/s/ Peter Bauer

Chief Executive Officer

 

Accepted by:

 

/s/ Christina Van Houten

Date:

 

3/8/2018

 

 